Opinion issued February 12, 2004






            











In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-03-00591-CV
____________
 
 
IN THE INTEREST OF L.G.V. A/K/A L.G., A CHILD
 
 

 
 
On Appeal from the 315th District Court
Harris County, Texas
Trial Court Cause No. 2001-08856J
 

 
 
MEMORANDUM  OPINION
          This is an accelerated appeal from an order terminating the parental rights of
appellant, Pamela Lervorne Verdun a/k/a Pamela Green, to her minor child, L.G.V.
a/k/a L.G.
  Appellant’s counsel has filed an Anders
 brief and has informed this
Court that he has “diligently reviewed the record” and can find no arguable grounds
to be advanced on appeal.

Background
          In November 2001, the Texas Department of Protective and Regulatory
Services (TDPRS) filed a petition to terminate appellant’s parental rights concerning
the child.  In January 2002, appellant signed an “Irrevocable Affidavit of Voluntary
Relinquishment of Parental Rights” pertaining to the child.
          On May 21, 2003, following a bench trial to a trial court master, the master
signed an order terminating appellant’s parental rights to the child based, in part, on
appellant’s affidavit of relinquishment.  The master also based her ruling on her
findings “by clear and convincing evidence” that appellant had “knowingly placed
or knowingly allowed the child to remain in conditions or surroundings which
endanger[ed] the physical or emotional well-being of the child” and had “engaged in
conduct or knowingly placed the child with persons who engaged in conduct which
endanger[ed] the physical or emotional well-being of the child.”  See Tex. Fam.
Code Ann. § 263.307 (Vernon 2002).  The trial court adopted the ruling of the
master, subsequently denied appellant’s motion for new trial, and, pursuant to section
263.405(d)(3) of the Family Code, found that appellant’s appeal was frivolous.  See
id. § 263.405(d)(3) (Vernon 2002).
          Appellant’s counsel has certified to this Court that he delivered a copy of the
brief to appellant by certified mail.  Appellant has filed a signed “Receipt of Record,”
acknowledging that her counsel gave her a copy of the record on appeal and informed
her that she had a right to file a pro se response.  Appellant has not filed a pro se
response or a motion requesting an extension of time to file a response with this
Court.
Conclusion
          We have reviewed the entire record, and we hold that there are no arguable
grounds for appeal.  Accordingly, we affirm the order of the trial court, and we grant
counsel’s motion to withdraw.

 


                                                                        Terry Jennings
                                                                        Justice

Panel consists of Chief Justice Radack and Justices Jennings and Higley.